

116 S2883 IS: Small Business Fraud Protection Act
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2883IN THE SENATE OF THE UNITED STATESNovember 18, 2019Mr. Menendez (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo apply the provisions relating to consumer liability	for unauthorized transfers to small
			 business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Fraud Protection Act.
		2.Application of the Electronic Fund Transfer Act to small business concerns
 (a)In generalSection 909 of the Electronic Fund Transfer Act (15 U.S.C. 1693g) is amended by adding at the end the following:
				
 (f)For purposes of this section, the term consumer shall include a small business concern, as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a))..
 (b)RegulationsNot later than 2 years after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall amend 1005.6 of title 12, Code of Federal Regulations, to carry out the amendment made by subsection (a).